             Case 1:18-cv-02888-RBW Document 9 Filed 03/20/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
___________________________________

CITIZENS FOR RESPONSIBILITY                  )
AND ETHICS IN WASHINGTON,                    )
                                             )
                     Plaintiff,              )
                                             )
                     v.                      )       Civil Action No. 18-2888 (RBW)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
                  Defendant.                 )
_____________________________                )

                                  JOINT STATUS REPORT

       Pursuant to this Court’s Order dated February 14, 2019, Plaintiff, Citizens for

Responsibility and Ethics in Washington (“CREW”), and Defendant, the United States

Department of Justice (“DOJ”), submit this Joint Status Report in this case.

       Defendant has now filed its answer to the Complaint and, by letter dated March 13, 2019,

advised Plaintiff that it was unable to locate records responsive to the Freedom of Information

Act (“FOIA”) request at issue.

       Plaintiff submits that in light of publicly available information, including confirmation

from former FBI Director James Comey that he had opened a leak investigation into the

disclosure to Rudy Giuliani of the FBI’s plan to reopen its investigation into Hillary Clinton’s

emails, see Complaint ¶¶ 10-12, the FBI clearly has not conducted an adequate search. Defendant

disagrees.

       In light of its other litigation deadlines, the FBI will need thirty days to prepare a

declaration detailing the search performed in this case. Accordingly, the parties therefore propose

the following schedule for briefing on the adequacy of the agency’s search: Defendant will file its

summary judgment motion on or before May 8, 2019; Plaintiff will file its opposition on or before
          Case 1:18-cv-02888-RBW Document 9 Filed 03/20/19 Page 2 of 2



June 7, 2019; and Defendant will file its reply on or before June 24, 2019.

                                                    Respectfully submitted,

                                                    JESSIE K. LIU,
                                                    D.C. BAR # 472845
                                                    United States Attorney
                                                      for the District of Columbia

                                                    DANIEL F. VAN HORN
                                                    D.C. BAR # 924092
                                                    Chief, Civil Division

                                                    /s/ Marina Utgoff Braswell
                                                    MARINA UTGOFF BRASWELL
                                                    D.C. Bar # 416587
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 4th Street, N.W. – Civil Div.
                                                    Washington, D.C. 20530
                                                    (202) 252-2561
                                                    Marina.Braswell@usdoj.gov


                                                    Counsel for Defendant



                                                    /s/ Anne L. Weismann
                                                    Anne L. Weismann
                                                    (D.C. Bar. No. 298190)
                                                    Citizens for Responsibility and Ethics in
                                                    Washington
                                                    1101 K Street, NW, Suite 201
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 408-5565
                                                    Fax: (202) 588-5020
                                                    aweismann@citizensforethics.org

                                                    Counsel for Plaintiff




                                                2
